                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LEOLA ADELENA STUART,                             §
                                                  §
                   Plaintiff,                     §
                                                  §                     CIVIL NO.
vs.                                               §                SA-18-CV-00466-OLG
                                                  §
TRINIDAD MANRIQUEZ, SAPD                          §
OFFICER,                                          §
                                                  §
                   Defendants.                    §
                                                  §
                                                  §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

 To the Honorable Chief United States District Judge Orlando L. Garcia:

        Before the Court is the above-styled and numbered cause of action, which was referred to

 the undersigned for all pre-trial proceedings on July 12, 2019 [#54]. The undersigned has

 authority to enter this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons

 set forth below, it is recommended that Plaintiff’s lawsuit be dismissed in its entirety.

                                   I. Background and Analysis

        Plaintiff Leola Adelena Stuart (“Plaintiff”), proceeding pro se, initiated this case on May

 17, 2018, when she filed a motion to proceed in forma pauperis [#1]. Plaintiff’s Original

 Complaint, which was attached to her motion, alleged that officers from the San Antonio Police

 Department (“the SAPD”) conducted an unlawful, warrantless search of her apartment in

 October 2017 and victimized her by ignoring her complaints of rape and stalking. (Compl. [#3]

 at ¶ 5.) The Court granted the motion to proceed in forma pauperis but ordered Plaintiff to file a

 more definite statement to provide additional factual support for her claim against the City [#2].


                                                   1
Plaintiff filed her More Definite Statement on July 24, 2018 [#6]. In it, Plaintiff accused an

“Officer Mankievez” of conducting a warrantless search of her apartment on October 25, 2017,

and an Officer Sweeney of ignoring her complaints of rape and stalking.           (More Definite

Statement [#6] at 3–4.) After reviewing Plaintiff’s More Definite Statement, the Court ordered

the District Clerk to add “SAPD FNU Mankievez” and Sweeney, in their individual capacities,

as defendants in this case [#7].

         The City and Sweeney moved to dismiss and for judgment on the pleadings, and

“Mankievez” did not make an appearance in the case. The undersigned issued a report and

recommendation recommending that both motions be granted and that Officer Sweeney and the

City be dismissed as defendants in this case [#27]. Counsel for Sweeney thereafter filed an

Advisory with the Court, indicating that no one with the name “Mankievez” is or ever has been

employed by SAPD, but it appears that an Officer Trinidad Manriquez responded to a call for

service at Plaintiff’s apartment on October 25, 2017. In a response to the Court’s show cause

order, Plaintiff requested that “all officers involved in the case to [sic] be prosecuted.” (Pl.’s

Resp. to Show Cause Order [#36] at 1.) The undersigned did not construe this statement as a

request that Officer Trinidad Manriquez be added to this civil case and recommended dismissal

of all claims asserted by Plaintiff in this case.

         The District Court adopted the undersigned’s report and recommendation as to Plaintiff’s

claims against the City and Sweeney but rejected the undersigned’s recommendations to dismiss

the claims against Manriquez [#46]. The District Court construed Plaintiff’s response to the

Court’s show cause order as a motion to amend the pleadings and to correct the misnaming of

Officer Manriquez, ordered service be reissued, and re-referred the case to the undersigned

[#54].



                                                    2
       The undersigned set this case for an initial pretrial conference, at which all parties were

directed to appear. Plaintiff failed to do so. The record reflects that Plaintiff asked for and

received permission to receive electronic notification of all court filings via e-mail on November

19, 2018 [#23]. The e-mail address on file for Plaintiff is leolastuart@outlook.com. The record

reflects that the Court’s Order setting the initial pretrial conference for August 28, 2019 was

delivered to Plaintiff’s e-mail address on August 5, 2019 [#60]. The undersigned issued a show

cause order on August 30, 2019, directing Plaintiff to show cause for her absence from the

conference on or before September 11, 2019 or face the possibility of dismissal of her case for

lack of prosecution [#65]. The order was mailed to Plaintiff at her address on file, as well as

delivered electronically via e-mail. Plaintiff moved for an extension of time to file a response to

the show cause order, which the Court granted [#67]. Her response was due on or before

September 26, 2019.

       To date Plaintiff has not responded to the Court’s show cause order or made any

additional filings in this case. Rule 41(b) authorizes the district court to dismiss an action for

want of prosecution sua sponte whenever necessary to achieve the orderly and expeditious

disposition of cases. Fed. R. Civ. P. 41(b); Anthony v. Marion County General Hospital, 617

F.2d 1164, 1167 (5th Cir. 1980). Accordingly, the Court will recommend the District Court

dismiss this case for want of prosecution pursuant to Rule 41(b).

                                         II. Conclusion

       Having considered the record, and for the reasons explained herein, the undersigned

recommends that Plaintiff’s lawsuit be dismissed for want of prosecution.




                                                3
              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this Report and Recommendation

on all parties by either (1) electronic transmittal to all parties represented by attorneys registered

as a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by

certified mail, return receipt requested. Written objections to this Report and Recommendation

must be filed within fourteen (14) days after being served with a copy of same, unless this time

period is modified by the district court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

party shall file the objections with the clerk of the court, and serve the objections on all other

parties. A party filing objections must specifically identify those findings, conclusions, or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusive, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this Report and Recommendation shall bar the party from a de novo determination by the district

court. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d

335, 340 (5th Cir. 2000). Additionally, failure to file timely written objections to the proposed

findings, conclusions, and recommendations contained in this Report and Recommendation shall

bar the aggrieved party, except upon grounds of plain error, from attacking on appeal the

unobjected-to proposed factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 9th day of October, 2019.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE


                                                  4
